Title: To George Washington from Thomas Newton, Jr., 29 September 1795
From: Newton, Thomas Jr.
To: Washington, George


          
            Dear Sir
            Norfolk [Va.] 29th Septr 1795
          
          I Received your favor of the 23d by what I can learn at present the property of the Dismal S. Co. is increasing very fast in value, they are now on a right plan of gettg shingles & Timber & have purchased a valuable mill on Deep creek which you’l know by name of Rotherys, now call’d Smiths, this property must be of great value in some short day, it lies near the canal ½ mile, from which it will get supplys of water to run at all times. 1000£ a share has been given I am inform’d, but at present I only write from common conversation. I will indeavor to give you a full acct of the value very soon, but from my own observations the property, if rightly managed will be very productive on their present plan. I am respectfully yr Obt Servt
          
            Thos Newton
          
          
            I have the pleasure of informing you the sickness which raged here is intirely abated & our market⟨s⟩ are full. the vessel yr plants were on board from Jamaica I expect was commanded by Capt. Skinner who was lost.
          
        